UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7641


SHAWN SIMMONS,

                  Plaintiff - Appellant,

             v.

LUIS BERRIOS, MD Clinical Director FCI Bennettsville; MS
JUMP, Nurse Practitioner FCI Bennettsville,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:09-cv-01171-MBS)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shawn Simmons seeks to appeal the magistrate judge’s

report and recommendation to dismiss his Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

action.        This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral      orders,      28   U.S.C.     § 1292    (2006);    Fed.    R.    Civ.    P.

54(b);    Cohen      v.   Beneficial       Indus.     Loan    Corp.,   337     U.S.    541

(1949).     The report and recommendation of the magistrate judge

is   neither     a   final    order    nor    an    appealable    interlocutory         or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.           We dispense with oral argument because the

facts    and    legal     contentions      are     adequately    presented       in    the

materials      before     the     court    and     argument    would     not    aid    the

decisional process.

                                                                               DISMISSED




                                             2